DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on 12/21/2020 and 3/9/2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on 12/21/2020 and 3/9/2021 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S104” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 11, 16 and 18 are objected to because of the following informalities:  
Claim 7 recites the phrase “the to-be-requested pseudonym credential” in several places. It is suggested the phrase be amended to “the one to-be-requested pseudonym credential” for clarity and consistency.
Claim 11 recites the phrase “the second request message” in lines 8-9. It is suggested the limitation be amended to “[[the]] each second request message” for clarity and consistency. Also, claim 11 recites the phrase “the first terminal” which lacks antecedent basis. It is suggested the phrase be amended to “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the registration server” in two places. There is insufficient antecedent basis for this limitation. Claims 12-15 are rejected for containing the same indefinite language as parent claim 11 without further remedying the indefinite language. 
Claim 16 recites the limitation “the registration server” in two places. There is insufficient antecedent basis for this limitation. Also, claim 16 recites the limitation “the tag” in several places. There are multiple previously recites tags and it is unclear as to which particular tag the limitation is referring. Claim 17 is rejected for containing the same indefinite language as parent claim 16 without further remedying the indefinite language.
Claim 18 recites the limitation “the tag” in several places. There are multiple previously recites tags and it is unclear as to which particular tag the limitation is referring. Claims 19-20 are rejected for containing the same indefinite language as parent claim 18 without further remedying the indefinite language.
Claim 20 recites the limitation “the type” in several places. There are multiple previously recites types and it is unclear as to which particular type the limitation is referring.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 16 is directed towards a “computer readable storage medium” storing a program. The term “computer readable storage medium” is not explicitly defined in the claims or in the instant specification as including only non-transitory, hardware interpretations. As such, the term can be interpreted as including transitory signal media. Thus, the claim is considered to be a combination of software and signals and is therefore, non-statutory. Dependent claim 17 is rejected for containing the same ineligible subject matter as parent claim 16 without further reciting patent eligible subject matter. Applicant may overcome this rejection by, for example, amending claim 16 to include the term “non-transitory” directly before the term “computer readable storage medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte et al. (“A Security Credential Management System for V2V Communications” cited in the IDS filed on 6/24/2021 and hereinafter referred to as Whyte) in view of Liu et al. (U.S. Pub. No. 2004/0249817 and hereinafter referred to as Liu).
As to claim 1, Whyte discloses a pseudonym credential configuration method comprising: 
receiving, by a registration, a first request message from a terminal device, wherein the first request message comprises an identifier of the terminal device and information about N to-be-requested pseudonym credentials, and N is a positive integer (section IV B and Fig. 2, Whyte teaches a registration authority receives a pseudonym certificate request from a device, the request including a device ID and other information); 
sending, by the registration, N second request messages to a pseudonym credential generation server, wherein each second request message instructs the pseudonym credential generation server to generate a pseudonym credential (section IV B and Fig. 2, Whyte teaches the registration authority sends second requests to a pseudonym certificate authority for generating respective pseudonym certificates), and the pseudonym credential comprises at least a part of information about one to-be-requested pseudonym credential comprised in the corresponding second request message (section IV B and Fig. 2, Whyte teaches the pseudonym certificates include information from the second requests); 
storing, by the registration, the tag of each second request message in association with the identifier of the terminal device in the registration, so that the registration is enabled to obtain, based on the tag, the identifier that is of the terminal device and that is associated with the tag (section IV B and Fig. 2, Whyte teaches the registration authority stores the device’s enrollment certificate with a hash of the request); and 
receiving, by the registration, N pseudonym credentials from the pseudonym credential generation server, and sending the N pseudonym credentials to the terminal device (section IV B and Fig. 2, Whyte teaches receiving pseudonym certificates at the registration authority and the registration authority forwarding the pseudonym certificates to the device.). While Whyte does disclose a tag (section IV B and Fig. 2), Whyte does not specifically disclose the pseudonym credential comprises a tag of the corresponding second request message as claimed. Whyte also does not specifically disclose that the registration authority is a server as claimed. However, Liu does disclose
the registration authority is a server (paragraph [0007], Liu teaches a server); and 
the pseudonym credential comprises a tag of the corresponding second request message (paragraph [0066], Liu teaches a hash is part of a certificate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whyte with the teachings of Liu for including a tag in a credential because this would strengthen the relationship of the certificate to the device, thus increasing security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whyte with the teachings of Liu for including a tag in a credential because Whyte already discloses a tag (hash) and a certificate and it would be a simple substitution to replace the non-hash certificate of Whyte with a hash certificate as in Liu to yield the predictable results of verification with a hash certificate.
Claims 11, 16 and 18 recite substantially similar subject matter to claim 1 and are therefore, rejected for similar reasons to claim 1 above. (Note: claims 11, 16 and 18 include additional limitations of a memory/medium, processors, transmitter and receiver which are taught by, for example, Fig. 1 of Liu).
As to claim 4, the combination of teachings between Whyte and Liu disclose the method according to claim 1, wherein before sending the N second request messages to the pseudonym credential generation server, the method further comprises: 
sending, by the registration server, a third request message to a first linkage value server, and sending a fourth request message to a second linkage value server, wherein the third request message comprises indication information instructing the first linkage value server to generate N first pre-linkage values, and the fourth request message comprises indication information instructing the second linkage value server to generate N second pre-linkage values (section IV B and Fig. 2, Whyte teaches the registration authority requests pre-linkage values from linkage authorities); and
receiving, by the registration server, N first pre-linkage values from the first linkage value server and receiving N second pre-linkage values from the second linkage value server (section IV B and Fig. 2, Whyte teaches the registration authority receives the pre-linkage values), wherein
each pseudonym credential further comprises a linkage value, wherein the linkage value is obtained by the pseudonym credential generation server based on a first pre-linkage value and a second pre-linkage value comprised in a corresponding second request message (section IV B and Fig. 2, Whyte teaches the pseudonym certificates contain linkage values calculated using the pre-linkage values.).
Claim 13 recites substantially similar subject matter to claim 4 and is therefore, rejected for similar reasons to claim 4 above.
As to claim 6, the combination of teachings between Whyte and Liu disclose the method according to claim 4, wherein the first pre-linkage value is a linkage value encrypted by using a public key of the pseudonym credential generation server, and the second pre-linkage value is a linkage value encrypted by using the public key of the pseudonym credential generation server (section IV B and Fig. 2, Whyte teaches encrypting the pre-linkage values. Paragraphs [0099], [0157]-[0158] and [0181], Liu teaches encryption with a public key.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whyte with the teachings of Liu for encryption by using a public key because Whyte already discloses encryption and it would be a simple substitution to replace the encryption of Whyte with a public key encryption as in Liu to yield the predictable results of encryption with a public key.
As to claim 7, the combination of teachings between Whyte and Liu disclose the method according to claim 1, wherein the information about the to-be-requested pseudonym credential is information obtained after actual information of the to-be-requested pseudonym credential is encrypted by using a public key of the pseudonym credential generation server (section IV B and Fig. 2, Whyte teaches encrypting and information in the certificate. Paragraphs [0099], [0157]-[0158] and [0181], Liu teaches encryption with a public key); and
the at least the part of the information about the to-be-requested pseudonym credential comprised in the pseudonym credential is at least a part of the actual information of the to-be-requested pseudonym credential, wherein in response to the pseudonym credential being a pseudonym certificate, the at least the part of the actual information of the to-be-requested pseudonym credential comprises a pseudonym certificate public key; or in response to the pseudonym credential being a pseudonym identity, the at least the part of the actual information of the to-be-requested pseudonym credential comprises a pseudonym identifier (section IV B and Fig. 2, Whyte teaches the certificate comprises a public-key.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whyte with the teachings of Liu for encryption by using a public key because Whyte already discloses encryption and it would be a simple substitution to replace the encryption of Whyte with a public key encryption as in Liu to yield the predictable results of encryption with a public key.

Allowable Subject Matter
Claims 2, 3, 5 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 14, 15, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 2 recites, inter alai, “determining, by the registration server, a type of the first request message, wherein the type is a pseudonym certificate request message or a pseudonym identity request message”. While the prior art does show a pseudonym certificate, the prior art is not considered to disclose determining the type of request, in combination with the other limitations. Therefore, claim 2 is considered to recite allowable subject matter over the prior art. Claims 12, 17, and 19 are considered to recite allowable subject matter over the prior art for similar reasons to claim 2. Dependent claims 3 and 20 are considered to contain allowable subject matter over the prior art based on their dependency. 

Claim 5 recites, inter alai, “storing, by the registration server, the identifier of the terminal device in association with the first hash value and the second hash value”. While the prior art does show a hash values related to linkage values, the prior art is not considered to disclose the storing of the terminal ID with the two hash values, in combination with the other limitations. Therefore, claim 5 is considered to recite allowable subject matter over the prior art. Claim 14 is considered to recite allowable subject matter over the prior art for similar reasons to claim 5. Dependent claims 9, 10 and 15 are considered to contain allowable subject matter over the prior art based on their dependency.

Claim 8 recites, inter alai, “wherein in response to the pseudonym credential being a pseudonym identity, the method further comprises: receiving, by the registration server from the pseudonym credential generation server, N pseudonym private keys corresponding to N pseudonym identifiers in N pseudonym identities”. While the prior art does show pseudonym credentials, the prior art is not considered to disclose N pseudonym private keys in response to the pseudonym identity, in combination with the other limitations. Therefore, claim 8 is considered to recite allowable subject matter over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schetina (U.S. Patent No. 10,154,061) – cited for teaching pseudonym certificates with linkage values – col. 2 lines 18-47

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438